



Exhibit 10.54




SEVENTH AMENDMENT TO
TERM LOAN CREDIT AGREEMENT
This SEVENTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Seventh Amendment”)
dated as of March 21, 2019, among LEGACY RESERVES LP, a limited partnership duly
formed under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors,” and together with the Borrower, the
“Obligors”); CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent for
the Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders under the Term Loan Credit Agreement (the “Lenders”).
Recitals
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Term Loan Credit Agreement dated as of October 24, 2016, as amended by
the First Amendment and Waiver to the Term Loan Credit Agreement, dated July 31,
2017, as further amended by the Second Amendment to the Term Loan Credit
Agreement, dated October 30, 2017, as further amended by the Third Amendment to
the Term Loan Credit Agreement, dated December 31, 2017, as further amended by
the Fourth Amendment to the Term Loan Credit Agreement, dated as of March 23,
2018, as further amended by the Fifth Amendment to the Term Loan Credit
Agreement, dated as of September 14, 2018, and as further amended by the Sixth
Amendment to the Term Loan Credit Agreement, dated as of September 20, 2018 (as
so amended prior to the date hereof, the “Existing Credit Agreement,” and the
Existing Credit Agreement as amended by this Seventh Amendment, the “Term Loan
Credit Agreement”).
B.    The Guarantors are parties to that certain Term Loan Guaranty Agreement
dated as of October 25, 2016 made by each of the Guarantors (as defined therein)
in favor of the Administrative Agent (the “Term Loan Guaranty Agreement”).
C.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend and waive certain provisions of the Existing Credit
Agreement as more fully set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section1
Defined Terms. Each capitalized term which is defined in the Term Loan Credit
Agreement, but which is not defined in this Seventh Amendment, shall have the
meaning ascribed to such term in the Term Loan Credit Agreement, as amended
hereby, unless expressly provided to the contrary. Unless otherwise indicated,
all article, section and exhibit references in this Seventh Amendment refer to
articles, sections and exhibits of the Term Loan Credit Agreement. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Seventh Amendment shall refer to this Seventh Amendment as a whole and not
to any particular provision of this Seventh Amendment. The term “including”
means “including, without limitation”. Paragraph headings have been inserted in
this Seventh Amendment as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this






--------------------------------------------------------------------------------





Seventh Amendment and shall not be used in the interpretation of any provision
of this Seventh Amendment.
  
Section2Amendments to Term Loan Credit Agreement.
2.1Amendments to Section 1.02.
(a)The following definitions are hereby amended and restated in their entirety
to read as follows:
“Agreement” means this Term Loan Credit Agreement, as amended by the First
Amendment and Waiver to the Term Loan Credit Agreement, dated July 31, 2017, as
further amended by the Second Amendment to the Term Loan Credit Agreement, dated
October 30, 2017, as further amended by the Third Amendment to the Term Loan
Credit Agreement, dated December 31, 2017, as further amended by the Fourth
Amendment, dated as of March 23, 2018, as further amended by the Fifth
Amendment, dated as of September 14, 2018, as further amended by the Sixth
Amendment, dated as of September 20, 2018 and as further amended by the Seventh
Amendment, dated as of March 21, 2019, as the same may from time to time be
amended, modified, supplemented or restated.
“Applicable Rate” means 12.0% plus the Waiver Rate.
(b)The following definitions are hereby added where alphabetically appropriate
to read as follows:
“13-Week Budget” means a thirteen-week rolling operating budget and cash flow
forecast, in form and substance reasonably acceptable to the Majority Lenders.
“2019 Capex Acreage” means Oil and Gas Properties owned by the Borrower and its
Subsidiaries upon which any Obligor projects to make any capital expenditure for
the calendar year 2019 pursuant to the Capital Expenditure Budget.  
“Capital Expenditure Budget” means a budget setting forth the projected capital
expenditures of the Obligors for the calendar year 2019, in form and substance
reasonably acceptable to the Majority Lenders.
“Investment Banker” has the meaning assigned to such term in Section 8.22(a).
“Material Permian Acreage” means Oil and Gas Properties owned by the Borrower
and its Subsidiaries in Martin, Reeves, Winkler, Midland, Pecos, Howard,
Glasscock, Reagan, Upton, Irion, Crockett, Loving and Andrews Counties, Texas
and Lea County, New Mexico except for any such Oil and Gas Property that the
Majority Lenders expressly agree in writing is not Material Permian Acreage.





--------------------------------------------------------------------------------







“Obligors” means the Borrower and the Guarantors.
“Refinancing Plan” has the meaning assigned to such term in Section 8.22(a).
“Seventh Amendment” means that certain Seventh Amendment to Term Loan Credit
Agreement, dated as of March 21, 2019, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“Seventh Amendment Effective Date” has the meaning ascribed to such term in the
Seventh Amendment.
“Waiver Rate” means a rate per annum equal to 2.25%.
2.2Amendment to Section 1.06(a). Section 1.06(a) is hereby amended by inserting
at the end of thereof: “The Borrower shall not designate any Subsidiary as an
E&P Subsidiary after the Seventh Amendment Effective Date.”


2.3Amendment to Section 3.02(c). Section 3.02(c) is hereby amended by deleting
it in its entirety and replacing it with the following:
“(c) Post-Default Rate. If (x) an Event of Default has occurred and is
continuing, or if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other
Term Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise and (y) all interest on the Loans is being paid in
cash and a PIK Option notice has not been delivered pursuant to Section
3.02(d)(ii) for the applicable Interest Payment Date, then all Loans
outstanding, in the case of an Event of Default, and such overdue amount, in the
case of a failure to pay amounts when due, shall bear interest, after as well as
before judgment, at a rate per annum equal to the Applicable Rate plus two
percent (2%) minus the Waiver Rate, but in no event to exceed the Highest Lawful
Rate,”


2.4Amendment to Section 3.02(d)(ii). Section 3.02(d)(ii) is hereby amended by
deleting it in its entirety and replacing it with the following:
“(ii) Interest shall be payable on each Interest Payment Date entirely in cash,
except that, the Borrower may elect to pay any interest payable in respect of
the Waiver Rate in kind by having such interest capitalized, compounded and
added to the unpaid principal amount of the Loan (the “PIK Option”) on such
Interest Payment Date in lieu of cash payment whereupon on such Interest Payment
Date the aggregate outstanding principal amount of the applicable Loans shall be
automatically increased by the amount of such interest paid in kind (which
interest paid in kind shall be treated as principal of the Loans for all
purposes hereunder). Borrower shall notify the Administrative Agent in writing
of its exercise the PIK Option no later than three Business Days prior to the
relevant Interest Payment Date. The Administrative Agent shall deliver to the
Lenders prompt written notice of the Borrower’s exercise of any such PIK
Option.”
2.5Amendments to Section 8.01.





--------------------------------------------------------------------------------





 
(a)Section 8.01(l) is hereby amended by deleting the phrase “having a value,
individually or in the aggregate, in excess of $1,000,000 (in each case as
assigned to such Oil and Gas Properties in the most recently delivered Reserve
Report)”
(b)Section 8.01(o) is hereby amended by deleting it in its entirety and
replacing it with the following:
“(o)    Production Report and Lease Operating Statements. On or prior to the
20th Business Day after the end of each month, a report setting forth, for each
calendar month during the then-current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.”


(c)Section 8.01(t) is hereby amended by deleting the term “Specified Permian
Acreage” and replacing it with the term “Material Permian Acreage”.
(d)Section 8.01 is hereby amended by inserting the following clause (v) at the
end thereof:
“(v)    Additional Monthly Reporting. (A) on or prior to the 20th Business Day
after the end of each month, (i) an updated Capital Expenditure Budget including
a report from a Financial Officer identifying and addressing any variance of
actual performance to the Capital Expenditure Budget for the prior month; and
(ii) an updated accounts payable schedule as of the last day of the immediately
prior month., (B) each Friday following the end of a four week period, beginning
on the second week after the Seventh Amendment Effective Date, an updated
13-Week Budget and (C) on or prior to the last day of each calendar week, a
variance report comparing the Borrower’s actual receipts and disbursements for
the prior calendar week and the prior four calendar weeks (on a cumulative
basis) with the projected receipts and disbursements for such week and the prior
four calendar weeks (on a cumulative basis) as reflected in the 13-Week Budget,
which variance report shall include a report from a Financial Officer
identifying and addressing any variance of actual performance to projected
performance for the prior week.”


2.6Amendment to Section 8.14(a). The second paragraph of Section 8.14(a) is
hereby amended by deleting it in its entirety and replacing it with the
following:
“In addition to the foregoing, (i) not later than 30 days after the Effective
Date (or such longer period as the Majority Lenders may agree), (ii) not later
than 15 days after the Seventh Amendment Effective Date (or such longer period
as the Majority Lenders may agree), and (iii) thereafter, contemporaneously with
the acquisition of any Material Permian Acreage or Specified East Texas Acreage
by the Borrower or any of its Subsidiaries (or such longer period as the
Majority Lenders may agree), the Borrower shall, and shall cause its
Subsidiaries to, grant to the Administrative Agent as security for the
Obligations a second-priority Lien (provided that Excepted Liens of the type
described





--------------------------------------------------------------------------------





in clauses (a) to (d) and (f) of the definition thereof may exist, but subject
to the provisos at the end of such definition) on (a) in the case of clause (i),
the Permian Acreage as of the Effective Date not already subject to a Lien of
the Term Loan Security Instruments such that after giving effect thereto, to the
knowledge of the Borrower and its Subsidiaries, 100% of the Permian Acreage as
of the Effective Date is Mortgaged Property, (b) in the case of clause (ii), the
Material Permian Acreage, the Specified East Texas Acreage and the 2019 Capex
Acreage, in each case not already subject to a Lien of the Term Loan Security
Instruments such that after giving effect thereto, to the knowledge of the
Borrower and its Subsidiaries, 100% of the Material Permian Acreage, the
Specified East Texas Acreage and 2019 Capex Acreage is Mortgaged Property, and
(c) in the case of clause (iii), the Material Permian Acreage and the Specified
East Texas Acreage not already subject to a Lien of the Term Loan Security
Instruments such that after giving effect thereto, to the knowledge of the
Borrower and its Subsidiaries, 100% of the Material Permian Acreage and the
Specified East Texas Acreage so requested by the Majority Lenders is Mortgaged
Property. All such Liens will be created and perfected by and in accordance with
the provisions of Term Loan Security Instruments, all in form and substance
reasonably satisfactory to the Majority Lenders and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).”


2.7Amendment to Article VIII. Article VIII is hereby amended by inserting the
following Section 8.22.
“Section 8.22    Investment Banker; Refinancing Plan; Lender Presentations.


(a)    The Borrower shall at all times retain an investment banker (the
“Investment Banker”), to identify, evaluate and pursue strategic alternatives
for the Borrower and the Obligors to repay, redeem and/or refinance the Loans
and other Debt outstanding under the Term Loan Credit Agreement (the
“Refinancing Plan”). The Borrower will deliver a copy of its engagement letter
with such Investment Banker to the Administrative Agent and Lenders within three
(3) Business Days of the Seventh Amendment Effective Date, and any amendment or
supplement thereto, to the Majority Lenders.  


(b)    The Borrower shall provide the Lenders and their financial advisor with
reasonable access to the Investment Banker and shall direct the Investment
Banker to (i) regularly update (and in any event, no less than once each week)
the Lenders and their financial advisor as to the Borrower’s financial
performance and any material events, circumstances or developments relating to
the Refinancing Plan (including but not limited to, general discussions with
holders of Debt, any formal or informal, binding or non-binding, commitments,
bids or indications of interest) and (ii) update, on a monthly basis following
the Seventh Amendment Effective Date, the Lenders and their financial advisor
with respect to the then current 13-Week Budget, the Borrower’s financial
performance and information regarding the oil and gas reserves attributable to
the Oil and Gas Properties of the Borrower and its Subsidiaries.





--------------------------------------------------------------------------------







(c)    No less often than bi-weekly following the Seventh Amendment Effective
Date, the Borrower and the Investment Banker shall provide an oral report to the
Lenders on the Borrower’s financial performance and its Refinancing Plan.”


2.8Amendment to Section 9.01. Section 9.01 is hereby amended by inserting the
following clause (c) at the end thereof:
“(c)    Total Leverage Ratio. The Parent will not permit, as of the last day of
the fiscal quarter ending March 31, 2019, its ratio of Total Debt to EBITDA for
the four fiscal quarters then ending, to be greater than 5.25 to 1.00.”


2.9Amendment to Section 9.12. Section 9.12 is hereby amended by:
(a)deleting the text of clause (g) and replacing it with “[intentionally
omitted]; and”;
(b)deleting the words “an E&P Subsidiary or” from the last paragraph of Section
9.12; and
(c)inserting the following at the end of Section 9.12:
“If the Borrower or any of its Subsidiaries, sells, assigns, farms-out, conveys
or otherwise transfers any Oil and Gas Property that is a Mortgaged Property or
any interest therein or Subsidiaries owning Oil and Gas Properties that are
Mortgaged Properties and that action is otherwise permitted by the previous
sentence of this Section 9.12, and the consideration received in respect of such
sale, assignment, farm-out, conveyance or other transfer consists in whole or in
part of Oil and Gas Properties acquired from or through the acquirer of the
Mortgaged Property, then the Borrower or the applicable Subsidiary shall
contemporaneously grant to the Administrative Agent as security for the
Obligations a second-priority Lien (provided that Excepted Liens of the type
described in clauses (a) to (d) and (f) of the definition thereof may exist, but
subject to the provisos at the end of such definition) on the Oil and Gas
Properties acquired as consideration from or through the acquirer of the
Mortgaged Property.”


Section3
Conditions Precedent. This Seventh Amendment shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Term Loan Credit Agreement) (the “Seventh
Amendment Effective Date”):

3.1The Administrative Agent shall have received from each Lender, the Borrower
and the Guarantors, counterparts (in such number as may be requested by the
Administrative Agent) of this Seventh Amendment signed on behalf of such Person.
3.2The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that attached thereto is a true, correct and
complete copy of the Twelfth Amendment to the RBL Credit Agreement, which shall
be in form and substance reasonably satisfactory to the Majority Lenders, and
shall in any event be in substantially the form attached as Exhibit A to this
Seventh Amendment (the “RBL Amendment”). The “Twelfth Amendment





--------------------------------------------------------------------------------





Effective Date” under and as defined in the RBL Amendment shall have occurred
(or shall occur substantially concurrently with the Seventh Amendment Effective
Date).
3.3The Borrower shall have paid the fees and expenses of the Administrative
Agent’s counsel and the Lenders’ counsel and financial advisors submitted to the
Borrower on or before the date all of the conditions set forth in this Section 3
hereof have been satisfied and all other fees and expenses (including invoiced
retainers to Latham & Watkins LLP and PJT Partners LP) required to be paid as of
or prior to such date by Section 12.03 of the Term Loan Credit Agreement or any
other provision of a Term Loan Document.
3.4The Administrative Agent and the Lenders shall have received the 13-Week
Budget and the Capital Expenditure Budget.
3.5The Administrative Agent and the Lenders shall have received from the
Borrower and the Guarantors, counterparts (in such number as may be requested by
the Administrative Agent) to the engagement letter with PJT Partners LP signed
on behalf of such Person.
3.6Extension Fee. As consideration for the amendments and waivers set forth
herein, the Borrower shall pay to each Lender the following (on the dates
specified below):
a.each Lender shall have been paid an extension fee in an amount equal to 35
basis points of the aggregate Loans of such Lender, which fee shall be paid in
kind by adding such fee to the aggregate outstanding principal amount of Loans
of such Lender on the Seventh Amendment Effective Date (and such increased
principal amount shall bear interest at a rate per annum equal to the interest
rate paid on the other Loans); and
b.an amount equal to 15 basis points of the aggregate Loans of such Lender,
which shall be fully earned as of the Seventh Amendment Effective Date but shall
be payable as of the earlier to occur of the (i) May 31, 2019 or (ii)
acceleration of the Loans, which fee shall be paid in kind by adding such fee to
the aggregate outstanding principal amount of Loans of such Lender on such date
(and such increased principal amount shall bear interest at a rate per annum
equal to the interest rate paid on the other Loans).
Section4Miscellaneous.
4.1Limited Waiver.
a.Subject to the terms and conditions hereof, the Administrative Agent and each
Lender agrees to waive through 12:01 am New York Time on May 31, 2019 (and not
after such date), the occurrence and continuation of the Waiver Default and not
to exercise any rights or remedies under the Term Loan Credit Agreement and the
Term Loan Documents and applicable law on account of the Waiver Default existing
prior to May 31, 2019 (it being acknowledged and agreed that this Amendment
shall not limit the rights and remedies of the Lenders or the Administrative
Agent on and after May 31, 2019 in respect of the existence of the Waiver
Default at any time on and after May 31, 2019, and that an Event of Default
relating to the Waiver Default shall occur on and after May 31, 2019). The
Borrower and each Obligor acknowledges and agrees that upon the occurrence of
any Default or Event of Default (other than the Waiver Default) under the Term
Loan Credit Agreement and the Term Loan Documents, the Administrative Agent will





--------------------------------------------------------------------------------





be free, in accordance with the Term Loan Credit Agreement and applicable Term
Loan Documents and applicable law, to exercise any rights and remedies available
to them at that time on account of any Default or Event of Default that occurs
and remains uncured. For the purposes of this Seventh Amendment, “Waiver
Default” means the Borrower’s failure to deliver its audited consolidated
balance sheet and related statements of operations, shareholders’ equity and
cash flows for 2018 without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit.
b.Each Obligor acknowledges that on the date hereof all outstanding Indebtedness
is payable in accordance with their terms and the Borrower and each Obligor
waives any defense, offset, counterclaim or recoupment with respect thereto. The
Junior Lien Secured Parties (as defined in the Second Lien Intercreditor
Agreement, the “Secured Parties”) hereby expressly reserve all of their rights,
remedies, and claims under the Term Loan Documents. Except as expressly provided
herein with respect to the Wavier Defaults, nothing in this Agreement shall
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Term Loan Documents, (ii) any of the agreements, terms or
conditions contained in any of the Term Loan Documents except as expressly
amended hereby, (iii) any rights or remedies of any Secured Party with respect
to the Term Loan Documents except as expressly amended hereby, or (iv) the
rights of any Secured Party to collect the full amounts owing to them under the
Loan Documents.
c.Each Obligor hereby agrees and acknowledges that the Secured Parties require
and will require strict performance by the Obligors of all of their respective
obligations, agreements and covenants contained in the Term Loan Credit
Agreement and the other Term Loan Documents (including any action or
circumstance which is prohibited or limited during the existence of a Default or
Event of Default), and no inaction or action by any Secured Party regarding any
Default, Event of Default, termination event or event of default is intended to
be or shall be a waiver thereof. Each Obligor hereby also agrees and
acknowledges that no course of dealing and no delay in exercising any right,
power, or remedy conferred to any Secured Party in the Term Loan Credit
Agreement or in any other Term Loan Documents or now or hereafter existing at
law, in equity, by statute, or otherwise shall operate as a waiver of or
otherwise prejudice any such right, power, or remedy.
d.Furthermore, each party hereto hereby agrees that, in no event and under no
circumstance shall any past or future discussions with the Administrative Agent
or any other Secured Party, serve to (i) cause a modification of the Term Loan
Documents, (ii) establish a custom or course of dealing with respect to any of
the Term Loan Documents, (iii) operate as a waiver of any existing or future
Default or Event of Default (as defined in the Term Loan Credit Agreement) under
the Term Loan Documents, event of default or termination event, as amended
hereby, (iv) entitle any Obligor to any other or further notice or demand
whatsoever beyond those required by the Term Loan Documents, as amended hereby,
or (v) in any way modify, change, impair, affect, diminish or release any
Obligor’s obligations or liability under the Term Loan Documents, as amended
hereby, or any other liability any Obligor may have to any Secured Party.
4.2Confirmation. The provisions of the Term Loan Credit Agreement, as amended by
this Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.





--------------------------------------------------------------------------------







4.3Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Seventh Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Loan Document to which it is a party and agrees that each Loan Document to
which it is a party remains in full force and effect as expressly amended
hereby; (c) represents and warrants to the Lenders that as of the date hereof,
after giving effect to the terms of this Seventh Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing, (iii) no event or events have occurred which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect and
(iv) it has not designated any Subsidiary as an E&P Subsidiary; and (d) agrees
that from and after the Seventh Amendment Effective Date each reference to the
Term Loan Credit Agreement in the other Loan Documents shall be deemed to be a
reference to the Term Loan Credit Agreement, as amended by this Seventh
Amendment. Without limiting the foregoing, each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Term Loan
Guaranty Agreement are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, all of the Guaranteed Obligations (as defined in the Term Loan
Guaranty Agreement) as such Guaranteed Obligations may have been amended by this
Agreement, and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor under the Term
Loan Guaranty Agreement, in connection with the execution and delivery of
amendments, consents or waivers to the Term Loan Credit Agreement or any of the
other Term Loan Documents. Each of the Grantors have granted to the
Administrative Agent, a valid, binding, perfected, enforceable, second-priority
Liens (subject to Liens permitted by Sections 9.03(a) through (e) of the Term
Loan Credit Agreement) in the Collateral and all Deed of Trust Property and all
other assets described in the Term Loan Security Instruments and such Liens are
not subject to avoidance, subordination, recharacterization, recovery, attack,
offset, counterclaim, or defense of any kind,
4.4Counterparts. This Seventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Seventh Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.
4.5No Oral Agreement. This Seventh Amendment, the Term Loan Credit Agreement and
the other Term Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.
4.6GOVERNING LAW. THE PROVISIONS OF SECTION 12.09 OF THE TERM LOAN CREDIT
AGREEMENT ARE INCORPORATED HEREIN MUTATIS MUTANDIS.





--------------------------------------------------------------------------------







4.7Payment of Expenses. In accordance with Section 12.03 of the Term Loan Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent and
the Lenders for all of their reasonable out-of-pocket costs and reasonable
expenses incurred in connection with this Seventh Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of counsel
and financial advisor to the Administrative Agent and the Lenders, promptly upon
receipt.
4.8Severability. Any provision of this Seventh Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4.9Successors and Assigns. This Seventh Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
4.10Term Loan Document. This Seventh Amendment is a “Term Loan Document” as
defined and described in the Term Loan Credit Agreement, and all of the terms
and provisions of the Term Loan Credit Agreement relating to Term Loan Documents
shall apply hereto. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Term Loan Credit
Agreement.
4.11RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF
WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER OBLIGOR HEREBY, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT RESERVE, RELEASES AND
FOREVER DISCHARGES EACH LENDER, EACH AGENT AND EACH OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES,
TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS, ACCOUNTANTS AND
EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND INDIVIDUALLY A
“RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS, DAMAGES, EXPENSES OR
OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT
AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR
BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO
BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON
OR PRIOR TO THE DATE OF THIS SEVENTH AMENDMENT AND ARE IN ANY WAY DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS SEVENTH
AMENDMENT, THE TERM LOAN CREDIT AGREEMENT, ANY OTHER TERM LOAN DOCUMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY





--------------------------------------------------------------------------------





OR THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”). THE BORROWER AND EACH OTHER
OBLIGOR, BY EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE AGREEMENTS
IN THIS SECTION 4.12 ARE INTENDED TO COVER AND BE IN FULL SATISFACTION FOR ALL
OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED
MATTERS. THE BORROWER AND EACH OTHER OBLIGOR HEREBY FURTHER AGREES THAT IT WILL
NOT SUE ANY RELEASED PARTY ON THE BASIS OF ANY RELEASED MATTER RELEASED, REMISED
AND DISCHARGED BY THE BORROWER AND THE OBLIGORS PURSUANT TO THIS SECTION 4. IN
AGREEING TO THIS SECTION 4, THE BORROWER AND EACH GUARANTOR CONSULTED WITH, AND
HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON
ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASED PARTIES AND HEREBY
AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET
FORTH HEREIN DO NOT DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR
OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY HEREOF. THE PROVISIONS OF
THIS SECTION 4, SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE TERM LOAN
CREDIT AGREEMENT AND THE OTHER TERM LOAN DOCUMENTS AND PAYMENT IN FULL OF THE
OBLIGATIONS.
4.12Administrative Agent Direction. Each undersigned Lender (collectively
constituting all Lenders party to the Term Loan Credit Agreement) hereby directs
the Administrative Agent to execute and deliver this Seventh Amendment.


[SIGNATURES BEGIN NEXT PAGE]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.
BORROWER:        LEGACY RESERVES LP
By:    Legacy Reserves GP, LLC,
its general partner




By:                        
James Daniel Westcott
President and Chief Financial Officer






GUARANTORS:
LEGACY RESERVES OPERATING LP

By:
Legacy Reserves Operating GP LLC, its general partner

By:
Legacy Reserves LP, its sole member

By:
Legacy Reserves GP, LLC, its general partner





By:                        
James Daniel Westcott
President and Chief Financial Officer




LEGACY RESERVES OPERATING GP LLC
By:
Legacy Reserves LP, its sole member

By:
Legacy Reserves GP, LLC, its general partner





By:                        
James Daniel Westcott
President and Chief Financial Officer











--------------------------------------------------------------------------------





LEGACY RESERVES SERVICES, INC.
DEW GATHERING LLC
PINNACLE GAS TREATING LLC
LEGACY RESERVES ENERGY SERVICES LLC
LEGACY RESERVES GP, LLC
LEGACY RESERVES INC.
By:                        
James Daniel Westcott
President and Chief Financial Officer


    









--------------------------------------------------------------------------------







||
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent
    


By:                        
Name:
Title:











--------------------------------------------------------------------------------







GSO ENERGY SELECT OPPORTUNITIES FUND LP
By: GSO Energy Select Opportunities Associates LLC, its general partner
    


By:                        
Name:
Title:


GSO ENERGY PARTNERS-A LP
By: GSO Energy Partners-A Associates LLC, its general partner
    


By:                        
Name:
Title:


GSO ENERGY PARTNERS-B LP
By: GSO Energy Partners-B Associates LLC, its general partner
    


By:                        
Name:
Title:


GSO ENERGY PARTNERS-C LP
By: GSO Energy Partners-C Associates LLC, its general partner
    


By:                        
Name:
Title:


GSO ENERGY PARTNERS-C II LP
By: GSO Energy Partners-C Associates II LLC, its general partner
    


By:                        
Name:
Title:







--------------------------------------------------------------------------------





GSO ENERGY PARTNERS-D LP
By: GSO Energy Partners-D Associates LLC, its general partner
    


By:                        
Name:
Title:


GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP
By: GSO Palmetto Opportunistic Associates LLC, its general partner
    


By:                        
Name:
Title:





--------------------------------------------------------------------------------









GSO CSF III HOLDCO LP
By: GSO Capital Solutions Associates III LP, its general partner
By: GSO Capital Solutions Associates III (Delaware) LLC, its general partner
    


By:                        
Name:
Title:


GSO AIGUILLE DES GRAND MONTETS FUND II LP
By: GSO Aiguille des Grand Montets Associates LLC, its general partner


    


By:                        
Name:
Title:









--------------------------------------------------------------------------------







EXHIBIT A
RBL AMENDMENT





